                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JUANITA J. TIPPIN                                                                PLAINTIFF

V.                           NO. 4:18CV00804 BRW/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT

                                        JUDGMENT

       Consistent with the Order entered today, this case is DISMISSED with prejudice.

Judgment is entered in favor of the Commissioner.

       IT IS SO ORDERED this 27th day of December, 2019.



                                           Billy Roy Wilson _________________
                                           UNITED STATES DISTRICT JUDGE
